Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 1 of 12

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Roe ee ~~ +--+ HX
UNETED STATES OF AMERICA SEALED INDICTMENT
- VW. - 21 Cr.
NILOUFAR BAHADORIFAR,
a/k/a “Nellie,”

Defendant.

~— eo Le ~----+--+-+-»x
COUNT . ONE

(Conspiracy to Violate the
International Emergency Economic Powers Act)

The Grand Jury charges:
The International Emergency Economic Powers Act
1. The International Emergency Economic Powers Act
“(“TEEPA”), codified at Title 50, United States Code, Sections
1701 to 1708, confers upon the President authority to deal with
unusual and extraordinary threats to the national security and
foreign policy of the United States. Section 1705 provides, in
part, that “fi]t shall be unlawful for a person to violate,
attempt to violate, conspire to violate, or cause a violation of
any license, order, regulation, or prohibition issued under this
title.” 50 U.S.C. § 1705(a).
2. Beginning with Executive Order No. 12170, issued

on November 14, 1979, the President has found that “the

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 2 of 12

situation in Iran constitutes an unusual and extraordinary
threat to the national security, foreign policy and economy of
the United States” and declared “a national emergency to deal
with that threat.”

The Iranian Transactions and Sanctions Regulations

3. On March 15 and May 6, 1995, the President issued
Executive Orders Nos. 12957 and 12959, prohibiting, among other
things, the exportation, reexportation, sale, or supply,
directly or indirectly, to Iran of any goods, technology, or
services from the United States or by a United States person,
and on August 19, 1997, issued Executive Order No. 13059
clarifying the previous orders (collectively, the “Rxecutive
Orders”). The Executive Orders authorized the United States
Secretary of the Treasury to promulgate rules and regulations
necessary to carry out the Executive Orders. Pursuant to this
authority, the Secretary of the Treasury promulgated the Iranian
Transactions Regulations (renamed in 2013 the Iranian
Transactions and Sanctions Regulations, or “ITSR”), implementing
the sanctions imposed by the Executive Orders.

4, Title 31, Code of Federal Regulations, Section
560.204 of the ITSR prohibits, among other things, the
‘exportation, reexportation, sale, or supply, directly or
indirectly, from the United States, or by a United States

person, of goods, technology, or services to fran or the

 

 

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 3 of 12

Government of Iran (with certain limited exceptions), inciuding
the exportation, reexportation, sale, or supply of goods,
technology, or services to a third country knowing that such
goods, technology, or services are intended for Iran or the
Government of Iran, without a license from the U.S. Department
of Treasury, Office of Foreign Assets Control (“OFAC”).

5, The ITSR provide that the transfer of funds,
directly or indirectly, from the United States or by a U.S.
person to Tran or the Government of Iran is a prohibited export,
reexport, sale, or supply of services to Iran or the Government
of Iran. See 31 C.F.R.. § 560.427 (a).

6. The ITSR further prohibit transactions that evade
or avoid, have the purpose of evading or avoiding, cause a
violation of, or attempt to violate the ITSR. See 31 C.F.R.
§ 560.203.

Statutory Allegations

 

7. From at least in or about 2015, up to and
including in or about 2021, in the Southern District of New York
and elsewhere, NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the
defendant, and others known and unknown, knowingly and wilifully
combined, conspired, confederated, and agreed together and with
each other to violate, and to cause a violation of, licenses,

orders, regulations, and prohibitions issued under the IEEPA.

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 4 of 12

B. It was a part and an object of the conspiracy
that NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the defendant, and
others known and unknown, would and did provide and cause others
to provide services to Tran and to the Government of Iran from
the United States and by U.S. persons, without first obtaining
the required approval of OFAC, and to evade the requirements of
U.S. law with respect to the provision of services to Iran and
to the Government of Iran from the United States and by U.S.
persons, in violation of Executive Order Nos. 12959, 13059, and
13224; Part 31 of the Code of Federal Regulations,

Sections 560.203, 560.204, and 560.205; and Part 31 of the Code
of Federal Regulations, Sections 594,201, 594.204, and 594,205.
{Title 50, United states Code, Section 1705;
Executive Orders 12959 & 13059; Title 31, Code of Federal

Regulations, Sections 560.203, 560.204, & 560,205.)

COUNT TWO
(Conspiracy to Commit Bank and Wire Fraud)

The Grand Jury further charges:

9. From at least in or about 2015, up to and
including in or about 2021, in the Southern District of New York
and elsewhere, NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the
defendant, and others known and unknown, knowingly and willfully
combined, conspired, confederated, and agreed together and with

each other to commit bank fraud, in violation of Title 18,

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 5 of 12

United States Code, Section 1344, and wire fraud, in violation
of Title 18, United States Code, Section 1343.

10, It was a part and an object of the conspiracy
that NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the defendant, and
others known and unknown, would and did knowingly and willfully
execute and attempt to execute a scheme or artifice to defraud a
financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation (“FDIC”), in
violation of Title 18, United States Code, Section 1344.

11. It was further a part and an object of the
conspiracy that NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the
defendant, and others known and unknown, would and did knowingly
and wilifully execute and attempt to execute a scheme or
artifice to obtain moneys, funds, credits, assets, securities,
and other property owned by and under the custody and control of»
a financial institution, the deposits of which were then insured
by the FDIC, by means of false and fraudulent pretenses,
representations, and promises, in violation of Title 18, United
States Code, Section 1344, |

12. It was further a part and an object of the
conspiracy that NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the
defendant, and others known and unknown, would and did, having
devised and intending to devise a scheme or artifice to defraud,

and for obtaining money and property by means of false and

5

 

 

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 6 of 12

fraudulent pretenses, representations, and promises, transmit
and cause to be transmitted by means of wire communication in
interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme or
artifice, in violation of Title 18, United States Code, Section
1343.
{Title 18, United States Code, Section 1349.)
COUNT THREE
(Conspiracy to Commit Money Laundering)

The Grand Jury further charges:

13. From at least in or about 2015, up to and
including in or about 2021, in the Southern District of New York
and elsewhere, NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the
defendant, and others known and unknown, intentionally and
knowingly combined, conspired, confederated, and agreed together
and with each other to commit money laundering, in violation of
Title 18, United States Code, Section 1956(a) (2) (A).

14. It was a part and an object of the conspiracy
that NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the defendant, and
others known and unknown, would and did transport, transmit, and
transfer, and attempt to transport, transmit, and transfer,
monetary instruments and funds to places in the United States
from and through places outside the United States, and to places

outside the United States from and through places in the United

 

 

 

 

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 7 of 12

States, in amounts exceeding $10,000, with the intent to promote
the carrying on of specified unlawful activity, to wit, (a) the
conspiracy to illegally export services to Iran as charged in
Count One of this Indictment, and (b} bank and wire fraud, in
violation of Title 18, United States Code, Section
1956(a} (2) (A).
(Title 18, United States Code, Section 1956{h).)
COUNT FOUR

(Structuring)

The Grand Jury further charges:

15. From at least in or about 2019, up to and
including in or about 2021, in the Southern District of New York
and elsewhere, NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the
defendant, for the purpose of evading a cash transaction
reporting requirement, did structure and assist in structuring,
and attempt to structure and assist in structuring, transactions
with one or more domestic financial institutions while violating
another law of the United States and as part of a pattern of any
illegal activity involving more than $100,000 in a 12-month
period, to wit, between at least approximately April 2019 and

May 2021, BAHADORIFAR structured cash deposits totaling at least
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 8 of 12

approximately $505,822 at a financial institution in individual
deposits of less than $10,000 each.

(Title 31, United States Code, Section 5324(a} (3), (d} (2);
Title 31, Code of Federal Regulations, Section 1010.311.)

FORFEITURE ALLEGATION

 

(Counts One and Two)

16. As a result of committing the IEEPA and bank and
wire fraud offenses alleged in Counts One and Two of this
Indictment, NILOUFAR BAHADORIFAR, a/k/a “Nellie,” the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Sections 981(a) (1) (C) and 982(a) (2) (A), and Title
28, United States Code, Section 2461, all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of the offenses alleged in Counts One and Two
of this Indictment, including but not limited to a sum of money
representing the amount of proceeds obtained as a result of the
offenses.

Substitute Assets Provision

 

17. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a} cannot be located upon the exercise of due
diligence;
b) has been transferred or sold to, or

deposited with, a third person;

c) has been placed beyond the jurisdiction of
the court;

 

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 9 of 12

d} has been substantially diminished in value;
or

e) has been commingled with other property
which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Titie 28, United States
Code, Section 2461 (c), to seek forfeiture of any other property
of said defendant up to the value of the above forfeitable
property.

FORFEITURE ALLEGATION

 

(Count Three)

18. As a result of committing the money laundering
offense alleged in Count Three of this Indictment, NILOUFAR
BAHADORIFAR, a/k/a “Nellie,” the defendant, shall forfeit to the
United States, pursuant to Titie 18, United States Code, Section
982 (a} (1), all property, real and personal, involved in the
money laundering offense and all property traceable to such
property, including but not limited to, a sum of money
representing the amount of property that was involved in the
money laundering offense or is traceable to such property.

Substitute Assets Provision

 

19. If any of the above-described forfeitable

property, aS a result of any act or omission of the defendant:

 

 

 

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 10 of 12

a) cannot be located upon the exercise of due
diligence;
b} has been transferred or sold to, or

deposited with, a third person;

c) has been placed beyond the jurisdiction of
the court;

d) has been substantially diminished in value;
or

e) has been commingled with other property
which cannet be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c}), to seek forfeiture of any other property
of said defendant up to the value of the above forfeitable
property.

FORFEITURE ALLEGATION

 

(Count Four)

20. As a result of committing the structuring offense
alleged in Count Four of this Indictment, NILOUFAR BAHADORIFAR,
a/k/a “Nellie,” the defendant, shall forfeit to the United
States, pursuant to Title 31, United States Code, Section
5317 (c) and Title 21, United States Code, Section 853, any and
all property, real and personal, involved in the offense and any
property traceable thereto, including but not limited to a sum
of money representing the amount of proceeds obtained as a

result of the offense.

10
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 11 of 12

Substitute Assets Provision
21. If any of the above-described forfeitable

property, aS a result of any act or omission of the defendant:

a) cannot be located upon the exercise of due
diligence;
b}) has been transferred or sold to, or

deposited with, a third person;

Cc) has been placed beyond the Jurisdiction of
the court;

d) has been substantially diminished in value;
or

e) has been commingled with other property
which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 31, United States
Code, Section 5317(c), to seek forfeiture of any other property
of said defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981, 982;

Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461.)

  
 
  

AUDREY STR
United Sta

   

11

 

 

 

 
Case 1:21-cr-00430-RA Document 2 Filed 06/29/21 Page 12 of 12

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
NILOUFAR BAHADORIFAR,

a/k/a “Nellie,”

Defendant.

 

SEALED
INDICTMENT

21 Cr.

(18 U.S.C. §8§ 1349, 1956, .& 2;
31 U.S.C, § 5324; 50 U.S.C. § 1705;
31 C.F.R. §§ 1010.311, 560.203,
560.204, & 560.265.)

AUDREY STRAUSS,
United States Attorney.

 

 

 

Foreperson.

 

 

 
